DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

              PINETREE WATER CONTROL DISTRICT,
                          Appellant,

                                   v.

                     VILLAGE OF WELLINGTON,
                             Appellee.

                             No. 4D20-375

                             [July 30, 2020]

   Appeal of nonfinal order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Cymonie S. Rowe, Judge; L.T. Case
No. 502019CA006485.

  Michael Compagno of Michael Compagno, P.A., West Palm Beach, for
appellant.

  Jefferey L. Hochman and Hudson C. Gill of Johnson, Anselmo,
Murdoch, Burke, Piper & Hochman, P.A., Fort Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

WARNER, GROSS and MAY, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.